Citation Nr: 1703512	
Decision Date: 02/06/17    Archive Date: 02/15/17

DOCKET NO.  16-00 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for alcohol use disorder, claimed as depression secondary to the Veteran's service-connected prostate cancer. 


REPRESENTATION

Veteran represented by:	Stacey P. Clark, Esq.


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran had active service from July 1962 to December 1965.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a January 2015 rating decision of the St. Petersburg, Florida, regional office (RO) of the Department of Veterans Affairs (VA).  

This appeal was previously before the Board in July 2016.  At that time, the Board determined that new and material evidence had been submitted to reopen a previously denied claim for service connection for an adjustment disorder with depressed mood, claimed as depression secondary to the Veteran's service connected prostate cancer.  The Board then considered and denied entitlement to service connection for this disability on a de novo basis.  Therefore, the claim for service connection for an adjustment disorder with depression, claimed as depression secondary to the Veteran's service-connected prostate cancer, will not be revisited in the current decision.  Additionally, VA received a Motion for Reconsideration of that July 2016 Board decision, which was denied, in part, by a January 2017 letter from a Deputy Vice Chairman of the Board.  

However, the Board, in its July 2016 decision, further determined that a claim for service connection for alcohol abuse disorder had not been included in the previous RO denial of service connection for an adjustment disorder, that the claim for alcohol abuse was a distinct issue, and that additional development of that issue was required.  The issue was remanded for additional development.  It has now been returned for further appellate review. 


FINDING OF FACT

The competent and probative medical opinion of record states that the Veteran's alcohol use disorder was not incurred due to his service connected prostate cancer because it existed prior to the diagnosis of that cancer, and that it was not aggravated by that cancer or related disabilities because the Veteran had willfully reduced his consumption.  

CONCLUSION OF LAW

The criteria for service connection for alcohol use disorder, claimed as depression secondary to the Veteran's service-connected prostate cancer, have not been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.301(a), 3.303(a), 3.310(a) (2016). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board finds that the duty to notify was satisfied in a June 2012 letter provided to the Veteran prior to the initial adjudication of his claim.  

The Board also finds that the duty to assist has been met.  The Veteran has been afforded VA examinations of his claimed alcohol abuse disorder, and relevant opinions have been obtained to include an addendum opinion at the request of the July 2016 remand.  The Veteran's VA treatment records and private treatment records have also been obtained.  He has declined his right to a hearing.  There is no indication that there is any relevant evidence outstanding in this claim, and the Board will proceed with consideration of the Veteran's appeal.

Service Connection

The Veteran contends that he has developed alcohol use disorder secondary to his service-connected prostate cancer.  

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303. 

However, the Veteran does not contend that his alcohol use disorder was incurred in or aggravated on a direct basis by active service.  Furthermore, VA regulations state that no compensation shall be paid if a disability is the result of alcohol abuse.  An injury or disease incurred during active military, naval, or air service shall not be deemed to have been incurred in the line of duty if such injury or disease was a result of the abuse of alcohol or drugs by the person on whose service benefits are claimed.  38 C.F.R. § 3.301(a) (2016).  

Where drug and alcohol abuse is at issue, service connection is precluded "in two situations:  1) for primary alcohol abuse disabilities; and 2) for secondary disabilities (such as cirrhosis of the liver) that result from primary alcohol abuse."  Allen v. Principi, 237 F.3d 1368, 1376 (Fed. Cir. 2001).  Service connection is not precluded if alcohol abuse is secondary to a service-connected disability.  Id.  Even if a veteran has a service-connected disability, however, service connection would be precluded for the alcohol or drug abuse disability if it is actually due to willful action rather than the result of the service-connected disability.  Id. at 1378.  

Establishing service connection on a secondary basis essentially requires evidence sufficient to show: (1) that a current disability exists; and (2) that the current disability was either caused or aggravated by a service-connected disability.  38 C.F.R. §§ 3.303, 3.310 (2016).  

In a claim for secondary service connection for a diagnosis clearly separate from the service-connected disorder, the veteran must present evidence of a medical nature to support the alleged causal relationship between the service-connected disorder and the disorder for which secondary service connection is sought.  Jones v. Brown, 
7 Vet. App. 134, 137-38 (1994).  

Secondary service connection may also be established for a nonservice-connected disability which is aggravated by a service connected disability.  In this instance, the veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).  

It follows that in order for the Veteran to prevail in the appeal at hand, it must be established, by competent evidence that his alcohol abuse disability is secondary to or is caused by his service-connected prostate cancer and/or related disabilities, or underwent an increase in severity beyond the normal course of the disease due to these service-connected disabilities.  See Allen, 237 F.3d at 1381.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b). 

The evidence includes private treatment records dated March 2001 which show that the Veteran had recently been diagnosed with prostate cancer.  A review of his social history notes that he drank 6 to 8 alcoholic beverages a day.  However, these records did not include a diagnosis of alcohol abuse disorder or any related disability.  9/17/2001 VBMS, Medical Treatment Record - Non-Government Facility, p. 3.  

The Veteran was afforded a VA examination for mental disorders in July 2012.  He reported drinking alcohol daily with an intake of two or three drinks, but he denied signs of abuse.  The only two diagnoses listed on this examination were adjustment disorder with depressed mood, resolved; and history of bereavement, resolved.  7/26/2012 VBMS, VA Examination pp. 1, 8.  

The Veteran underwent an additional VA examination for mental disorders in January 2015.  The examiner reviewed the Veteran's medical records in conjunction with the examination.  The Veteran admitted to drinking seven days a week, and states he drinks three to four drinks a day.  He reported that he used to drink more but as his wife felt his drinking was a problem, he cut his consumption to the aforementioned level.  At the conclusion, the only mental disorder for which the Veteran was currently diagnosed was alcohol use disorder.  The examiner opined that it was less likely than not that this disability was incurred in or caused by his military service or secondary to his prostate cancer.  The rationale was that the Veteran's long term alcohol abuse predates his prostate cancer diagnosis and was a willful act of misconduct.  1/21/2015 VBMS, C&P Exam, pp. 1, 9.  

An addendum to the January 2015 opinion was obtained in August 2016 from the same examiner who authored the original opinion.  The examiner opined that it was less likely than not that the Veteran's alcohol use disorder was aggravated due to his service connected prostate cancer or the service connected residuals of that cancer to include sexual dysfunction and urinary incontinence.  The rationale was based on the Veteran's report at the January 2015 opinion that he used to drink more but had reduced his consumption at the request of his wife.  The examiner noted that this would indicate the Veteran's alcohol consumption had not progressed but that he was actually drinking less.  It further suggested that the Veteran had control over his alcohol consumption, which indicated his alcohol abuse was a willful choice and not secondary to his prostate cancer.  8/4/2016 Virtual VA, C&P Exam, pp. 1-2. 

In view of these opinions, the Board must find that entitlement to service connection for alcohol use disorder as secondary to the Veteran's service connected prostate cancer is not established.  The only opinions of record that address the etiology of this disability are the January 2015 opinion and the August 2016 addendum.  These opinions found that the alcohol abuse disorder was not incurred due to the Veteran's service connected prostate disability.  The opinion was well supported with a rationale that the alcohol abuse disorder existed prior to the diagnosis of the prostate cancer.  The Board notes that while the record does not include a diagnosis of alcohol abuse disorder or a similar disability prior to the diagnosis of prostate cancer, the record does establish that Veteran was consuming at least five drinks a day at that time of that diagnosis, which could lead a medical professional to conclude the alcohol abuse disorder existed prior to the prostate cancer.  

Similarly, the January 2015 examiner opined in the August 2016 addendum that alcohol abuse disorder was not aggravated by the Veteran's service-connected prostate cancer or related disabilities.  This opinion was also well supported by a rationale based on a review of the record, which was that the Veteran noted he had decreased his drinking, which was evidence that his disorder had improved and had not increased in severity.  The Board observes that the record confirms that the Veteran reported having 6 to 8 drinks a day at the time of his 2001 initial diagnosis of prostate cancer, but that the July 2012 and January 2015 VA examinations both show alcohol consumption of less than five drinks per day.  In light of the above, the Board finds January 2015 VA examiner's opinion and the 2016 addendum are probative and they weigh heavily against the finding of a link/nexus.  Additionally, the Board notes that there is no competent medical opinion to contradict those of record.  See 38 U.S.C.A. § 5107(a) ("Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.").

While the Veteran is competent to report how much alcohol he was consuming, there is no evidence that he has any training in mental health or is otherwise competent to offer an opinion as to when his alcohol use became a diagnosable disorder, whether or not it is related to his prostate cancer, or whether or not it was aggravated.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  As the only competent medical opinions weigh against both incurrence and aggravation on a secondary basis, the preponderance of the evidence is against entitlement to service connection for an alcohol abuse disorder.  


ORDER

Entitlement to service connection for alcohol use disorder, claimed as depression secondary to the Veteran's service-connected prostate cancer, is denied.



____________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


